Case: 2:96-cr-00094-JLG-TPK Doc #: 119 Filed: 01/21/21 Page: 1 of 2 PAGEID #: 233



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

United States of America

     v.                                     Case No. 2:96-cr-94

Anthony Suber

                               OPINION AND ORDER
     By judgment entered on April 15, 1997, defendant was sentenced
to a term of incarceration of 300 months on Count 1, possession
with the intent to distribute cocaine base in violation of 21
U.S.C. §841,     a concurrent term of incarceration of 120 months on
Count 3, felon in possession of a firearm in violation of 18 U.S.C.
§922(g), and a consecutive term of incarceration of 60 months on
Count 2, carrying a firearm during a drug crime in violation of 18
U.S.C. §924(c).
     On     November     24,   2020,   defendant      filed    a   motion    for
compassionate      release      from   imprisonment       under    18    U.S.C.
§3582(c)(1)(A).     See Doc. 114.      Counsel was appointed to represent
the defendant.       On December 22, 2020, defense counsel filed a
supplemental motion indicating that further supplementation of
defendant’s motion was not necessary.              Doc. 116.   On January 15,
2021, the government filed a response in opposition, noting that
defendant    had    failed     to   show    that    he   had   exhausted     his
administrative remedies.        Doc. 118.
     Under §3582(c)(1)(A)(i), a motion for reduction in sentence
for “extraordinary and compelling reasons” can be filed with the
court if the defendant has exhausted his administrative remedies.
If the defendant presents his request to the warden and receives no
response within thirty days, he may then file a motion in the
district court.        See United States v. Daniels, No. 4:08-CR-0464-
Case: 2:96-cr-00094-JLG-TPK Doc #: 119 Filed: 01/21/21 Page: 2 of 2 PAGEID #: 234



SLB, 2020 WL       1938973 at *2-3 (N.D. Ala. Apr. 22, 2020); Guzman v.
United States, No. 2:10-CR-161, 2019 WL 1966106, at *2 (E.D.Tenn.
May 2, 2019).       This exhaustion requirement is not jurisdictional,
but   is   a     mandatory   condition   which   must     be   enforced   if   the
government timely objects to the failure to exhaust. United States
v. Alam, 960 F.3d 831, 833-834 (6th Cir. 2020).                Defendant has not
alleged that he submitted a request for compassionate release to
the warden, nor has he produced any documentary evidence to prove
that he has exhausted his administrative remedies.
      Based on the foregoing, defendant’s motion and supplemental
motion for compassionate release under §3582(c)(1)(A)(i) (Docs. 114
and 116) are denied without prejudice. The defendant may renew his
motion     for    compassionate   release    after   he    has    exhausted    his
administrative remedies.


Date: January 21, 2021                   s/James L. Graham
                                  James L. Graham
                                  United States District Judge




                                         2
